DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (2013/0011704) in view of Elliott et al (2017/0229729).
Horne et al disclose a flow battery comprising a plurality of stacks (figure 2) each coupled to a reservoir containing a negative electrolyte and a reservoir containing a positive electrolyte (26 and 28 in figure 1) wherein the electrolytes are circulated through the stacks by pumps 30 and 32 (see lines 34, 38, 36, and 40 in figure 1, [0060], [0061]; instant claims 3, 4). The conductive surfaces present in the battery (22, 24) are couple to conductors (42, 43) which complete s circuit through either tan electrical power source for charging (45), or an electrical power load (46) for discharge, which may be selected in single stacks via an electrical switch (44) ([0061], [0062]). The cells each comprise manifold holes (92, 94) to direct the incoming electrolyte flow into the reaction are of each cell, which comprise flow directing structures to ensure proper mixing of electrolytes, and valves control flow into the cells ([0068], [0122], [0127], [0141], [0198], [0211], [0213]); instant claim 2). 
Sensors, including those for current flow, voltage meters, fluid flow, and/or state-of-charge, may be placed in the electrolyte flow channels at inlets and outlets of each stack assembly thereby facilitating closed-loop control of stack assembly operating parameters ([0251]). Therefore, a current sensor maybe placed in the channels between the stacks and the external circuit as instantly required.
 Multiple valves and switches may be included to provide a variable number of cells through which the electrolytes flow such that individual cells or blocks of cells may be disable or enable via with valves and switches, therebv isolating the stacks from the circuit based upon determining an operating parameter such as current (abstract, [0173], [[0179],[[0184],[0185], [0210], [0250]-[0258]; figure 3, 1024; instant claims 5-10). The reference thus teaches one of skill in the art to control the circulation of electrolytes and control the operation of isolating the stack(s) from the circuit as required by the instant claim 1.
While the reference teaches that a current sensor is included in the flow channel of the electrolyte, the reference fails to specifically teach the determination of the magnitude of the current and the direction of the flow. 
Elliott et al disclose a flow cell comprising an electrical connection (4, 5) between the fuel cell and the external circuit, wherein the connection includes a current blocking element which is operated to block the current from flowing in the direction of the battery/ circuit which inherently senses the direction of the flow and prevents it once sensed ([0044]).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Horne et al choosing to include current direction sensor and blocking element in addition to the current flow senor as taught to be known in the art by Elliott et al to achieve an improved system which does not require additional converters and electrical elements to provide a cut-off limit on the current flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722